          Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 1 of 13




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1124V
                                     Filed: February 22, 2021

    * * * * * * * * * * * * *                  *    *
    GARY HELVIG,                                    *      UNPUBLISHED
                                                    *
                 Petitioner,                        *
    v.                                              *      Finding of Facts; Ruling on Onset;
                                                    *      Influenza (“Flu”) Vaccine;
    SECRETARY OF HEALTH                             *      Shoulder Injury Related to
    AND HUMAN SERVICES,                             *      Vaccine Administration (“SIRVA”)
                                                    *
             Respondent.                            *
    * * * * * * * * * * * * *                  *    *

Andrew Downing, Esq., Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Claudia Gangi, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                        FINDING OF FACTS AND RULING ON ONSET1

Roth, Special Master:

        On August 21, 2017, Gary Helvig (“Mr. Helvig” or “petitioner”) filed a petition pursuant
to the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (“Vaccine
Act” or “the Program”). Petitioner alleged that he received an influenza (“flu”) vaccine on October
22, 2015, and “[i]mmediately, he felt extreme pain at the injection site.” See Petition (“Pet.”) at ¶¶
4-5. Petitioner further alleges that he suffered an on-Table Shoulder Injury Related to Vaccine
Administration (“SIRVA”) or, alternatively, that his injuries were caused-in-fact by the flu
vaccine. See id. at ¶ 18.



1
  Although this Ruling has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Ruling will
be available to anyone with access to the internet. However, the parties may object to the Ruling’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Ruling will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (1986). Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 2 of 13




        The only issue being addressed herein is the onset of petitioner’s alleged left arm pain;
petitioner alleges he experienced pain immediately after receiving the flu vaccine. The first
documented report of left arm pain was three months after his vaccination on January 14, 2016,
when petitioner presented for medical care and reported left deltoid pain that began three months
before, after he received a flu shot on October 22, 2015.

        For the reasons outlined below, I find that preponderant evidence supports the onset of
petitioner’s left arm pain after November 20, 2015.

                                           I. Background

A.     Procedural History

       Petitioner filed a petition for compensation on August 21, 2017, which was initially
assigned to the Special Processing Unit (“SPU”). See Pet., ECF No. 1; SPU Initial Order, ECF No.
8. On August 23, 2017, petitioner filed his affidavit, immunization record, and medical records
from the Veterans Affairs (“VA”) Portland Health Care System. See Petitioner’s Exhibits (“Pet.
Ex.”) 1-5, ECF No. 5.

         Respondent filed his Rule 4(c) Report (“Resp. Rpt.”) on June 13, 2018, recommending
against compensation and requesting the petition be dismissed. ECF No. 20. Respondent pointed
to petitioner’s first complaint of shoulder pain nearly three months after his flu vaccination. Resp.
Rpt. at 6. Further, respondent postured that petitioner did not suffer from an on-Table SIRVA
because his vaccine was given in his lower deltoid and petitioner experienced no limitation in his
range of motion. Id. at 7. Moreover, petitioner had “another ‘condition or abnormality’,”
specifically a tumor in his left humerus, in the area of his pain and thus an identified alternate
cause. Id. at 7-8.

        This matter was reassigned to me on September 20, 2018. ECF Nos. 21-22. A status
conference was held on November 27, 2018 to discuss the issues in the record, which included
inconsistencies between petitioner’s affidavit and the medical records, the alleged date of onset,
and whether petitioner’s pain was in his arm or shoulder. Scheduling Order at 3, ECF No. 23.
Petitioner was ordered to file updated medical records and did so on February 12, 2019. Id.; Pet.
Ex. 4, ECF No. 25.

       The parties were encouraged to discuss an informal resolution but were ultimately
unsuccessful. See Non-PDF Order, issued Apr. 30, 2019; Pet. S.R., ECF No. 31; Resp. S.R., ECF
No. 32. Respondent requested a finding of fact regarding the onset of petitioner’s alleged shoulder
pain before the parties proceeded to expert reports. Resp. S.R. at 2, ECF No. 33.

        Petitioner filed a status report on November 14, 2019, advising that he wished to “proceed
with a fact hearing based on the record.” Pet. S.R. at 1, ECF No. 34. After a request for clarification,
petitioner’s counsel confirmed via email that petitioner preferred a fact ruling as to onset based on
the record. See Scheduling Order at 1, ECF No. 35. Petitioner did not request a hearing.




                                                   2
         Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 3 of 13




       On January 14, 2020, petitioner filed a Motion for Ruling on the Record (“Motion”). ECF
No. 36. Respondent filed a response (“Response”) on February 11, 2020 to petitioner’s Motion.
ECF No. 38. Petitioner filed a reply (“Reply”) on March 9, 2020. ECF No. 40.

        This matter of onset is now ripe for determination.

B.      Summary of Medical Records Related to Onset

        Petitioner received all of his medical care from various departments at the VA Portland
Health Care System (“the VA”). On October 22, 2015, petitioner received the allegedly causal flu
vaccination in his left deltoid. Pet. Ex. 2 at 1. At that time, petitioner had a number of significant
medical issues, including but not limited to, vitamin B12 deficiency, hypothyroidism, peripheral
polyneuropathy, chronic lower back pain, chronic obstructive pulmonary disease/emphysema
(“COPD”), and colon polyps. Pet. Ex. 3 at 55, 56, 124-25, 127-28, 141, 305, 317. Additionally,
petitioner had previously experienced inflammation and sore muscle at the injection site with
testosterone injections; subsequently, his medical records noted “Allergies: Testosterone
Cypionate Injection.” Id. at 57, 96, 143-44, 372, 374.

       Petitioner’s next contact with a medical provider following his flu vaccine on October 22,
2015 was on November 18, 2015, when he telephoned the VA Call Center to request his lab results.
Pet. Ex. 3 at 292. Petitioner expressed concerns during that phone call that his hypothyroidism
medication was potentially not working. Id. No other complaints were noted.

         On November 20, 2015, petitioner presented as a walk-in patient to the primary care
nursing department at the VA. Pet. Ex. 3 at 290. Petitioner complained that his “legs and arms
feels (sic) cold all the time, in a bad mood all the time and feeling tired all the time.” Id. He believed
his thyroid medication, levothyroxine, was not working because he had similar symptoms about
ten years ago before starting levothyroxine. Id. at 290-91. Petitioner had a thyroid test, which was
normal, and no change was made in his thyroid medication. Id. at 289. There were no complaints
of arm or shoulder pain documented in the record for this visit.

        On January 14, 2016, petitioner presented to his primary care provider, Nurse Practitioner
(“NP”) Lampert, for “left deltoid pain.” Pet. Ex. 3 at 282. Petitioner reported receiving a flu
vaccine “into the left lower deltoid” on October 22, 2015, with “localized injection site pain ever
since.” Id. The pain varied from 3/10 to 7/10 and was worse at night while lying on his left side.
Id. He had no recent injuries to his left shoulder. Id. NP Lampert noted that petitioner expressed
concerns for “prolonged discomfort. . . by internet review he tells me that this can last up to 1
year.” Id. Upon examination, NP Lampert noted no inflammation, no irritation, no redness, no
local reaction, and no hematoma. Id. Petitioner’s range of motion in both arms, “especially at the
shoulders, [was] full and intact with both internal and external rotation preserved.” Id. NP Lampert
noted that axial pressure on the neck produced slight tingling into the left shoulder region. Id. He
was concerned for possible nerve disruption based on petitioner’s description of pain “more as a
stabbing versus a tingling or burning pain.” Id. at 283. Petitioner was prescribed gabapentin and a
topical analgesic balm for pain. Shoulder and cervical spine x-rays were ordered. Id. at 282-83.

        X-rays of the cervical spine revealed moderate degenerative disc disease at C5-6 and C6-


                                                    3
            Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 4 of 13




7 associated with kyphosis of the thoracic spine at that level and mild to moderate facet
degenerative changes, significantly worse on the right than the left. Pet. Ex. 3 at 280-81. Left
shoulder x-rays showed no evidence of fracture or dislocation but mild degenerative arthrosis of
the acromioclavicular and glenohumeral joints and an infarction of the proximal diaphysis of the
left humerus.3 Id. at 281. On January 20, 2016, an orthopedic physician reviewed petitioner’s x-
rays and concluded that the calcifications in the left humerus indicated the infarction was old: “old
means years ago. It has no relation to current complaints or vaccination.” Id. at 280.

        In March of 2016, petitioner had multiple medical visits for abdominal pain, which
ultimately lead to an endovascular stent procedure on April 25, 2016. See Pet. Ex. 3 at 257 (Report
by petitioner that he presented to the ER at Roseburg VA on February 29, 2016 4 for abdominal
pain), 278-79 (March 4, 2016 phone call to the VA advice nurse for abdominal pain, poor appetite,
and lack of bowel movements), 257-77 (March 5, 2016 presentation to the ER for six days of
abdominal pain and constipation), 239-53 (March 11, 2016 presentation to the ER for ongoing
abdominal pain), 223-36 (March 28, 2016 pre-operation appointment); id. at 209-221 (April 25,
2016 endovascular stent procedure), 185-89 (April 26, 2016 discharge from VA hospital).
Petitioner subsequently attended several follow-up appointments for care related to his surgery.
Id. at 180-82 (May 5, 2016 urology follow-up), 178-79 (May 6, 2016 vascular follow-up), 177-78
(June 2, 2016 urology follow-up), 167-68 (August 26, 2016 vascular follow-up), 165 (September
27, 2016 urology telephone follow-up), 503 (April 28, 2017 vascular follow-up).

        Petitioner did not seek any care for his alleged left arm pain during the spring of 2016.
However, petitioner reported during his March 11, 2016 ER visit that he was no longer taking
gabapentin for left deltoid pain. Pet. Ex. 3 at 252; see also id. at 216 (April 25, 2016 record
indicating that petitioner was no longer taking gabapentin). At his March 28, 2016 pre-op
appointment, petitioner reported that he was not taking any narcotics or pain medication of any
type. Id. at 232. The record for this visit notes that petitioner “[r]eports neck and lower back pain.
He has had left upper arm pain since receiving a flu shot this fall.” Id. at 236. A “Surgery Preop
Assessment” taken the same day documents “[b]ased on patient report and nurse observation” and
interview; petitioner has “no musculoskeletal or joint abnormalities. No limitation of mobility,
moves all extremities, normal gait.” Id. at 225. At his May 6, 2016 vascular follow-up, petitioner
was noted to be “doing well and back to work. [N]o complaints.” Id. at 178.

       On June 3, 2016, petitioner saw his primary care provider for a routine check-up of his
chronic medical conditions, including his thyroid and recent surgery. Petitioner reported “left
upper shoulder/deltoid pain from his prior flu shot which was received in 2015. It has been
bothersome ever since he had the injection.” Pet. Ex. 3 at 169. No treatment, assessment, or plan
was noted for petitioner’s shoulder pain. See id. at 168. NP Lampert documented that petitioner
was no longer taking gabapentin. Id. at 174. Petitioner declined a pneumococcal polysaccharide
vaccine (Pneumovax). Id. at 176.

3
 A bone infarction is an area of bone tissue that has become necrotic as a result of a loss of its blood supply.
Bone infarction, DORLAND’S ILLUSTRATED MEDICAL DICTIONARY 922 (33d ed. 2020) [hereinafter
“DORLAND’S”]. The humerus is the long bone in the arm that connects the shoulder and the elbow.
Humerus, id. at 863.
4
    No medical records documenting this visit were filed.

                                                       4
            Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 5 of 13




         There was no further care for his shoulder until November 30, 2016, when petitioner called
the VA to request a referral to an orthopedist. Pet. Ex. 3 at 164. Thereafter, on December 29, 2016,
petitioner presented to NP Lampert for a routine check-up. Id. at 153. Petitioner reported continued
“left lateral deltoid pain, which he thought was brought on by his flu immunization in October of
2015” and “that he may be filing a claim for ongoing left shoulder/deltoid pain.” Id. NP Lampert
noted that a topical analgesic balm and gabapentin had been tried “without success, as we
suspected that this may be neuropathic pain.” Id. A musculoskeletal assessment documented “pain
with raising his left arm above shoulder height.” Id. NP Lampert suspected impingement,
requested a consult from orthopedics and prescribed topical lidocaine cream. Id. at 154.

        On February 13, 2017, petitioner consulted with Dr. Berkson, an orthopedic for left
shoulder pain. Pet. Ex. 3 at 150. Petitioner reported left lateral deltoid pain “ever since flu shot
October 2015.” Id. He had tried physical therapy, topical medication, and massage without relief.
Id. Upon examination, petitioner had tenderness at the lateral deltoid “right where I got my
injection” and 5/5 strength. Id. at 151. Dr. Berkson “explained that shoulder pain is quite common
at his age,” but the “time line (sic) and location for his pain does suggest that it is a side effect of
the flu shot.” Id. at 152. Dr. Berkson ordered an MRI of the shoulder to evaluate for rotator cuff
pathology and an MRI of the humerus to evaluate the potential bone infarct. Id.

        On March 13, 2017, petitioner had MRIs of his left shoulder and humerus, which revealed
a six cm chondroid lesion with mild endosteal scalloping in the proximal diaphysis of the humerus
with localized pain, raising concern for chondrosarcoma.5 Pet. Ex. 3 at 148-50. Petitioner was
scheduled for a follow-up with ortho-oncology. Id. at 152.

        On March 17, 2017, petitioner presented to Dr. Gundle, an orthopedic surgeon. He reported
“intermittent pain” in his left shoulder that “feels like the needle is still stabbing into his skin.” Pet.
Ex. 3 at 147. The pain was worse with touch or pressure and overhead motions. Id. The differential
diagnoses included enchondroma6 and grade one or two chondrosarcoma, but a biopsy was needed
to reach a definitive diagnosis. Id. An addendum following the appointment noted that the
tenderness “seems most attributable to the lesion, though some chronic pain after a flu shot is
possible though not likely.” Id. at 148. An x-ray was performed which showed that the chondroid
lesion in the proximal humeral shaft was “not significantly changed” when compared with
radiographs taken on January 14, 2016. Id. at 22, 507.

        A CT scan of petitioner’s abdomen and pelvis was performed on April 6, 2017, as part of
the follow-up care after his surgery. Pet. Ex. 3 at 504-05. Additionally, another x-ray was taken of
petitioner’s left humerus to investigate tumor progression. Id. at 506. The x-ray showed a
chondroid lesion in the proximal humeral diaphysis, unchanged from the x-ray taken March 17,
2017. Id.

       On May 5, 2017, petitioner had a pre-operation assessment for left humerus biopsy. Pet.
Ex. 3 at 546. Petitioner reported left shoulder pain score of four, with pain especially with

5
  Chondrosarcoma is a malignant tumor that occurs in the pelvis, femur, and shoulder girdle in middle-aged
to older adults. Chondrosarcoma, DORLAND’S at 348.
6
    An enchondroma is a benign growth of cartilage arising in a bone. Enchondroma, DORLAND’S at 609.

                                                    5
          Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 6 of 13




abduction. Id. at 548, 550.

        On May 22, 2017, petitioner underwent open bone biopsy and tumor removal. Pet. Ex. 3
at 502, 536-46, 552. The biopsy results revealed a low grade chondroid neoplasm and uniform low
cellularity favoring an enchondroma. Id. at 516-17. The surgeon and petitioner agreed that the
surgical procedure was indicated. Id. at 519. That same day, petitioner underwent curettage7 of the
left humerus with placement of antibiotic cement. Id.

        On June 2, 2017, petitioner had a post-operative follow-up. Pet. Ex. 3 at 534. He was doing
well, his left shoulder was still sore, but he denied numbness in the deltoid or hand. Id. His incision
was healing well, sensation over the deltoid was intact, and he had 5/5 strength with shoulder
abduction. Id. The orthopedic surgeon “discussed with patient good news of his benign lesion. . .
[the] pain should quiet down with removal of the tumor although there may be a muscular
component at the deltoid attachment contributing to the pain.” Id. at 535. Petitioner had “no range
of motion restrictions.” Id. A six-week follow-up with imaging was suggested for revaluation and
to check on pain improvement. Id.

        On June 7, 2017, petitioner presented to NP Lampert for a routine follow-up. Pet. Ex. 3 at
525. Petitioner reported that his thyroid medicine was stolen from his mailbox, but he had a three-
day supply of levothyroxine. Id. NP Lampert noted “there are possibly 2 distinct sites” regarding
petitioner’s left arm pain, the left lateral deltoid and the left shoulder. Id. Additionally, a flu shot
in October 2015 “has persisted to cause him left lateral deltoid pain” and “[t]he workup for
shoulder pain” led to an orthopedic evaluation and biopsy for an enchondroma. Id. However,
petitioner’s shoulder pain has “mostly resolved.” Id. at 526. In the “Patient Entered Medication
Review” for that visit, petitioner noted he was not using lidocaine pain cream or any pain
medication. Pet. Ex. 4 at 96.

       Petitioner had no medical care between June 13, 2017 and April 17, 2018 but did contact
the VA on several occasions. See, e.g., Pet. Ex. 4 at 43-44, 89 (telephone call to patient services
on June 20, 2017 for a refill of levothyroxine), id. at 88 (telephone calls on October 25 and 26,
2017 regarding scheduling a vascular follow-up), id. at 85-86 (telephone call on March 16, 2018
to schedule a primary care appointment for right shoulder pain), id. at 84-85 (telephone call on
April 10, 2018 to discuss scheduling labs).

        Petitioner next presented for medical care on April 17, 2018 with complaints of right
shoulder pain for two to three months which was worse with movement. Pet. Ex. 4 at 1, 75.
Petitioner denied left shoulder pain and no limitation in range of motion was found. Id. at 75, 77.
X-rays were taken of both shoulders on that day. X-rays of his right shoulder showed no definite
explanation—no degenerative changes in joints or soft tissue calcifications. Id. at 19. He was
prescribed diclofenac gel and scheduled for physical therapy evaluation for his right shoulder pain.
Id. at 34, 71. X-rays taken of his left shoulder showed no abnormalities—the previously seen
chondroid lesion was no longer present. Id. at 18.



7
 Curettage is the removal of growths or other material from the wall of a cavity or other surface. Curettage,
DORLAND’S at 442.

                                                     6
         Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 7 of 13




C.      Petitioner’s Affidavit

         Petitioner filed an affidavit on August 21, 2017. Pet. Ex. 1. Petitioner affirmed prior to
vaccination, he “was in excellent health and very active.” Pet. Ex. 1 at ¶ 2. He hiked three to five
miles every day and “rarely sat during the day.” Id. He was also “an avid gardener, spending hours
tilling soil, propagating plants, and clearing brush to make new gardening area[s].” Id. He also
enjoyed mountain climbing, dancing, yoga, golf, and home repair. Id. Petitioner was the owner
and operator of a window cleaning business for twenty years. Id. at ¶ 3. Although it was “very
physically demanding work,” it “never presented any problems” for petitioner because he “was in
such good shape.” Id. He “rarely experienced pain before, during, or after cleaning windows, and
he did “it was minor muscle pain which diminished quickly.” Id.

          Petitioner affirmed receipt of the subject flu vaccine on October 22, 2015 at the VA medical
clinic in Salem, Oregon. Pet. Ex. 1 at ¶ 4. According to petitioner, “The shot was jabbed into my
arm with extreme force. Immediately, I felt extreme pain at the injection site, even yelling my
displeasure.” Id. at ¶¶ 4-5. He “left the VA clinic that day experiencing extreme pain at the injection
site. . . the best description of the pain. . . is that it feels like the needle broke off in my arm and
the area became infected.” Id. at ¶ 6.

        Petitioner affirmed, “After 4 weeks of 24/7 pain, I couldn’t take it anymore. On November
20, 2016 (sic) I walked into the Salem VA clinic, hoping to see my primary care provider and
discover the source of the pain.” Pet. Ex. 1 at ¶ 7. Petitioner affirmed that the VA system does not
allow for walk-in appointments; his “unannounced visit brought the wrath of [his] primary care
provider” who was displeased but ultimately “prescribed an ointment and Gabapentin for pain,
neither of which worked to reduce the pain.” Id. Petitioner did not describe any efforts to make an
appointment between his receipt of the flu vaccine on October 22 and his walk-in presentation on
November 20.

        According to petitioner, after the walk-in visit, he made a formal appointment with his
primary care provider.8 Pet. Ex. 1 at ¶ 8. Prior to his appointment, petitioner “researched online
and found that there were a lot of people who had suffered ongoing pain at the injection site of flu
shots.” Id. Petitioner mentioned these concerns to his primary care provider; X-rays were ordered
and showed no fracture or dislocation in the arm. Id. When petitioner asked what was causing the
pain, his primary care provider said he did not know. Id.

        Petitioner conceded there was a time between March 2016 and June 2016 “when the arm
pain was less invasive in [his] life, but that was because [he] was diagnosed with an aneurysm,
which was accompanied by severe abdominal pain.” Pet. Ex. 1 at ¶ 10. “But once I healed from
that, the arm pain reared its ugly head, producing significant pain 24/7.” Id.

        Petitioner affirmed that he scheduled an appointment with his primary care provider for
June 2016, who “said there was nothing the VA could do about the pain.” Pet. Ex. 1 at ¶ 11.
Petitioner made another appointment with his PCP; he was prescribed “topical pain crème with


8
  Petitioner did not state when the appointment occurred in his affidavit; however, based on the medical
records, it is presumed that petitioner is referring to his January 14, 2016 appointment.

                                                   7
            Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 8 of 13




lidocaine” and referred to an orthopedic specialist. Id. Petitioner schedule an appointment with the
orthopedic specialist. Id.

       Petitioner affirmed that he filed a VAERS report on December 23, 20169 and “followed up
in January 2017 detailing [his] present pain level.” Pet. Ex. 1 at ¶ 18.

        Petitioner affirmed he experiences pain “24/7” that increases significantly whenever he
does “anything except remain still.” Pet. Ex. 1 at ¶ 14. “Any movement of my left arm results in
an immediate pain spike.” Id. Petitioner “had planned to continue cleaning windows until March
2024,” when he will become eligible for full Social Security benefits, but “cannot do it because of
the pain.” Pet. Ex. 1 at ¶ 10. Instead, he entered into a deal to sell his business in 2017. Id.

          Petitioner’s affidavit was signed and dated on August 21, 2017, the same day of filing.

D.        Parties’ Arguments

        In his moving papers, petitioner argues that his “shoulder symptoms manifested almost
immediately after receiving the influenza vaccine” on October 22, 2015. Motion at 1. In support
of his argument, he refers to medical records from visits in which he reported onset of symptoms
following the flu vaccine. Specifically, petitioner points to his first visit for left shoulder pain on
January 14, 2016 where he reported pain since receiving the flu vaccine. Id. at 3, citing Pet. Ex. 3
at 286 (“(L) shoulder [p]ain constant with exacerbation with movement of shoulder x 2 months –
since receiving flu vaccine”). He then pointed to subsequent appointments where he reported left
upper arm pain since receiving a flu vaccine on March 28, 2016 (“left upper arm pain since
receiving a flu shot this fall”); June 6, 2016 (“left upper shoulder/deltoid pain” since a flu shot
received in 2015); and December 29, 2016 (“complaint of left lateral deltoid pain. . . brought on
by his flu immunization in October of 2015”). Id. at 3-4, citing Pet. Ex. 3 at 116, 153, 169, 236.
Petitioner asserts these contemporaneous medical records document the onset of symptoms after
vaccination. Reply at 3, citing Murphy v. Sec’y of Health & Human Servs., 23 Cl. Ct. 726, 733
(1991) (“[T]he absence of a reference to a condition or circumstance is much less significant than
a reference which negates the existence of the condition or circumstance.”) (quoting Clark v. Sec’y
of Health & Human Servs., No. 90-45V, slip op. at 3, 1991 WL 57051 (Cl. Ct. Spec. Mstr. Mar.
28, 1991)) aff’d, 968 F.2d 1226 (Fed. Cir. 1992).

         In addressing his medical records of November 18, 2015 and November 20, 2015, which
were after the alleged vaccination but silent with regard to any arm or shoulder pain, petitioner
submits the November 18, 2015 phone call was for his thyroid medication, a condition “completely
unrelated to a shoulder injury”, therefore it is “unsurprising that [petitioner] would not make
shoulder complaints on this phone call.” Reply at 1. However, petitioner claims he did discuss his
shoulder pain at his November 20, 2015 medical visit but the medical records do not reflect this.
Id. at 2. For this reason, petitioner asserts that the “absence of a reference to specific symptoms in
medical records does not conclusively establish the absence of symptoms during that time frame.”
Id.



9
    A VAERS report has not been filed into the record in this matter.

                                                      8
         Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 9 of 13




        Respondent argues that petitioner “failed to produce any, let alone preponderant, reliable
evidence that his symptoms began within 48 hours of his receipt of the flu vaccine on October 22,
2015.” Response at 9. More specifically, respondent submits petitioner’s onset claim is “not
reliable or accurate,” because although petitioner’s “first report of left deltoid pain. . .on January
14, 2016” related his pain to the flu vaccine, petitioner failed to address medical records created
on November 18 and 20, 2015 that are silent regarding left shoulder pain. Id. at 8. Respondent
argues that the November medical records are crucial to establishing onset as they fall between the
date of vaccination, October 22, 2015, and the first documented report of shoulder pain on January
14, 2016. Id. at 9. Respondent also points to other inconsistencies between petitioner’s affidavit
and the contemporaneous medical records asserting those contradictions “suggest that
[petitioner’s] recollection is less than reliable.” Id.

                                            II. Discussion

A.     Legal Standards Regarding Fact Finding

        Petitioner bears the burden of establishing his claims by a preponderance of the evidence.
§ 13(a)(1). A petitioner must offer evidence that leads the “trier of fact to believe that the existence
of a fact is more probable than its nonexistence before [he or she] may find in favor of the party
who has the burden to persuade the judge of the fact’s existence.” Moberly v. Sec’y of Health &
Human Servs., 592 F.3d 1315, 1322 n.2 (Fed. Cir. 2010) (citations omitted).

        The process for making determinations in Vaccine Program cases regarding factual issues,
such as the timing of onset of petitioner’s alleged injury, begins with analyzing the medical
records, which are required to be filed with the petition. § 11(c)(2). Medical records created
contemporaneously with the events they describe are presumed to be accurate and “complete” such
that they present all relevant information on a patient’s health problems. Cucuras v. Sec’y of Health
& Human Servs., 993 F.2d 1525, 1528 (Fed. Cir. 1993). This presumption is based on the linked
proposition that (i) sick people visit medical professionals; (ii) sick people honestly report their
health problems to those professionals; and (iii) medical professionals record what they are told or
observe when examining their patients in an accurate manner, so that they are aware of enough
relevant facts to make appropriate treatment decisions. Sanchez v. Sec’y of Health & Human Servs.,
No. 11-685V, 2013 WL 1880825, at *2 (Fed. Cl. Spec. Mstr. Apr. 10, 2013), vacated on other
grounds, 809 F. App’x 843 (Fed. Cir. 2020); Cucuras v. Sec’y of Health & Human Servs., 26 Cl.
Ct. 537, 543 (1992), aff’d, 993 F. 2d. 1525 (Fed. Cir. 1993) (“[i]t strains reason to conclude that
petitioners would fail to accurately report the onset of their daughter’s symptoms. It is equally
unlikely that pediatric neurologists, who are trained in taking medical histories concerning the
onset of neurologically significant symptoms, would consistently but erroneously report the onset
of seizures a week after they in fact occurred”). In making contemporaneous reports, “accuracy
has an extra premium” given that the “proper treatment hang[s] in the balance.” Id. A patient’s
motivation for providing an accurate recount of symptoms is more immediate, as opposed to
testimony offered after the events in question, which is considered inherently less reliable. Reusser
v. Sec’y of Health & Human Servs., 28 Fed. Cl. 516, 523 (1993); see Murphy, 23 Cl. Ct. at 733
(citing United States v. U.S. Gypsum Co., 333 U.S. 364, 396 (1948)). Contemporaneous medical
records that are clear, consistent, and complete warrant substantial weight “as trustworthy
evidence.” Cucuras, 993 F.2d at 1528. Indeed, “where later testimony conflicts with earlier


                                                   9
        Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 10 of 13




contemporaneous documents, courts generally give the contemporaneous documentation more
weight.” Id. Similarly, contemporaneous medical records may be considered more persuasive than
a petitioner’s affidavit created years after the fact. See Gerami v. Sec’y of Health & Human Servs.,
No. 12-442V, 2013 WL 5998109, at *4 (Fed. Cl. Spec. Mstr. Oct. 11, 2013), mot. for rev. denied,
127 Fed. Cl. 299 (2014) (finding that contemporaneously documented medical evidence was more
persuasive than the letter prepared for litigation purposes).

       In order to overcome the presumption of accuracy afford to contemporaneous medical
records, witness testimony must be “consistent, clear, cogent and compelling.” Sanchez, 2013 WL
1880825, at *3 (quoting Blutstein v. Sec’y of Health & Human Servs., No. 90-2808V, 1998 WL
408611, at *85 (Fed. Cl. Spec. Mstr. June 30, 1998)). However, a special master cannot make a
finding of fact based on witness testimony alone; the testimony must have some form of
corroborating evidence. See Epstein v. Sec’y of Health & Human Servs., 35 Fed. Cl. 467, 468
(1996) (“In cases in which a court has based a finding upon lay testimony, there must be
corroborating evidence, either medical or otherwise, to support the claim”).

B.     Determination of Onset

        For the reasons outlined below, I find that there is preponderant evidence that the onset of
petitioner’s left arm pain occurred after his November 20, 2015 medical visit.

        Petitioner argues his left arm pain began on the day he received his flu vaccine, but this
claim finds no persuasive support in the record. Petitioner’s first documented complaint of left
deltoid pain was on January 14, 2016. Between the date of his vaccination, October 22, 2015, and
January 14, 2016, petitioner contacted the VA to request lab work due to his concern that his
thyroid medication was not working. See Pet. Ex. 3 at 292 (documenting telephone call on
November 18, 2015). He then presented to the walk-in clinic on November 20, 2015, and further
complained of symptoms he attributed to his thyroid medication. See Pet. Ex. 3 at 290-91. The
records for this visit do not reflect any complaint of left arm pain, and there was no record of any
treatment for left arm pain or medication prescribed for left arm pain.

        Petitioner claims that he complained of left arm pain on November 20, 2015, but it was not
documented. He affirmed that his presentation as a walk-in patient “brought the wrath” of his
primary care provider, but the record for this visit does not in any way reflect this or indicate that
walk-in presentations were prohibited or inappropriate. See Pet. Ex. 1 at ¶ 7; Pet. Ex. 3 at 290.
Moreover, it unclear why petitioner waited four weeks after his vaccination to seek medical care
when he was suffering from intense pain, as he stated in his affidavit. If petitioner tried to make
an appointment during this four-week period, such attempts are not reflected in the VA records.
The record of his telephone call on November 18, 2015, regarding his thyroid medication does not
note any complaints of arm pain or any attempts to schedule an appointment for arm pain. See Pet.
Ex. 3 at 292. Notably, the records do reflect many of petitioner’s other calls to schedule
appointments. See, e.g., Pet. Ex. 3 at 121 (calls on August 14 and 15, 2013, to schedule an
ultrasound), 161-63 (series of calls between December 15 and 19, 2016 to schedule an
appointment), 166 (call on September 23, 2016 to schedule a urology appointment), 237-38 (series
of calls between March 21 and 24, 2016 to schedule a urology appointment), 300 (call on May 4,



                                                 10
        Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 11 of 13




2015 to reschedule an appointment for lab work), 313 (call on March 14, 2014 to reschedule an
appointment), 317 (call on August 21, 2013 to schedule an appointment).

        Petitioner’s medical records reflect that he was vigilant with his health care and always
presented for medical care when in pain, as he did on multiple occasions in the spring of 2016
when he was suffering from abdominal pain. See, e.g., Pet. Ex. 3 at 239-53, 257-77. However,
petitioner did not present for any medical care for his left arm pain for three months, until his
January 2016 visit with his primary care provider, despite his affirmance that the pain was as
though “the needle broke off and became infected.” See Pet. Ex. 1 at ¶ 6. This is particularly
confusing in light of petitioner’s prior history of injection site reaction to testosterone injections
for which he required, sought, and received prompt medical care. See Pet. Ex. 3 at 57 (Noting an
allergy to testosterone shots causing muscle pain and injection site pain), 96 (medical record noting
“Allergies: testerone (sic) cypionate injection”), 142-44 (October 2, 2012 order replacing
petitioner’s prescription for testosterone injections with topical androgel after petitioner
“experienced a significant adverse reaction”), 372-74 (Primary care appointment on October 1,
2012 noting that petitioner reported “[h]is testosterone injections are causing him to have an
inflamed area at the site of injection and sore muscle on the side of the hip every month where it
has been given”).

        Still further, petitioner claims he was prescribed gabapentin and topical ointment for his
arm pain at the November 20, 2015 appointment, yet the record does not document these
medications being prescribed. Thus, petitioner is claiming that not only did NP Lambert fail to
document his complaints of left arm pain from the flu vaccine on that date, but also that he failed
to document prescribed medications. Notably, the record for January 14, 2016, documents left arm
pain and prescriptions for gabapentin and a topical analgesic cream. It is therefore more probable
that petitioner conflated the events of the November 20, 2015 visit with the January 14, 2016 visit,
rather than the medical provider failing to record both a complaint of intense left arm pain and the
medication prescribed to treat said complaint. Absent from petitioner’s affirmations is any
information and/or evidence of ongoing pain and/or disability between November 20, 2015 and
January 14, 2016.

        Petitioner argues that the absence of a reference to his shoulder pain does not establish an
absence of symptoms, quoting Murphy—“the absence of a reference to a condition or circumstance
is much less significant than a reference which negates the existence of the condition or
circumstance”—to support his contention that the absence of any reference of shoulder pain in the
record on November 20 does not automatically confer an absence of symptoms. This quote was
referenced by the Court of Federal Claims in reviewing the special master’s decision in that case
along with the “standard for weighing medical records and personal accounts” used in the special
master’s decision. 23 Cl. Ct. at 733, citing Murphy v. Sec’y of Health & Human Servs., No. 90-
882V, 1991 WL 74931, at *4 (Cl. Ct. Spec. Mstr. Apr. 25, 1991). The Court in Murphy did not
ascribe any particular significance to the statement cited by petitioner but rather determined overall
that the standard used by the special master was reasonable. The petitioners therein alleged that
their minor child “displayed symptoms of an encephalopathy” within eight hours of vaccination,
but the medical records documented an onset of symptoms seven days after vaccination. 1991 WL
74391 at *2, 5. The special master afforded more weight to the contemporaneous medical records
than the petitioners’ affidavits. Succinctly, although the special master in Murphy recited the


                                                 11
        Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 12 of 13




statement relied upon by petitioner, he came to the opposite conclusion. Therefore, here one could
say that based on the evidence in the record, petitioner did not in fact suffer from left arm pain
until sometime after his November 20, 2015 visit and shortly before he presented for the January
14, 2016 visit at which time he complained of and was treated for left arm pain for the first time.
Petitioner’s use of the citation is unpersuasive.

        Respondent submits that petitioner is a poor historian, as evidenced by the inconsistencies
between his own recollection and his medical records. See Response at 9. As examples, petitioner
stated in his affidavit that the VA does not allow walk-in appointments, but he was seen at the VA
on November 20 as a walk-in patient. See Pet. Ex. 1 at 2; Pet. Ex. 3 at 290. Petitioner reported to
Dr. Berkson on February 13, 2017 that he had tried physical therapy, massage, and topical
medication for his shoulder pain, yet none of petitioner’s records indicate that he sought or received
any physical therapy or massage therapy. See Pet. Ex. 3 at 150. These inconsistencies, when
combined with petitioner’s apparent confusion about his November 20, 2015 and January 14, 2016
visit, support respondent’s assertion that petitioner’s recollection is unreliable. Petitioner’s
affidavit does not rise to level of “consistent, clear, cogent and compelling” to overcome the
presumption of accuracy afforded to contemporaneous medical records, particularly since it
contradicts the medical records. Petitioner has provided nothing that would support his account
over the medical records. Petitioner’s word alone is not sufficient to evidence to overcome the
presumption of accuracy of the contemporaneous medical records.

         Since this ruling is limited to onset only, it is unnecessary to discuss in detail further the
findings upon objective testing of the alternative cause of petitioner’s left arm pain. For the
purposes of this ruling, there is a lack of preponderant evidence to support a finding that petitioner
experienced any unusual or unexpected pain in his left arm upon receipt of, or immediately after
his vaccination. According to the contemporaneous medical records, petitioner did not complain
of his arm pain at his November 20, 2015 visit and was not treated for or prescribed any medication
for left arm pain at that time. Petitioner did complain of deltoid pain at the location of his flu
vaccine at his January 14, 2016 visit at which time he provided an onset of history of “(L) shoulder
[p]ain constant with exacerbation with movement of shoulder x 2 months – since receiving flu
vaccine”, placing onset in November of 2015. Pet. Ex. 3 at 286. It logically follows that the onset
of his arm pain was at some point after the November 20, 2015 at least a month after his flu vaccine.

                                          III. Conclusion

        For all the foregoing reasons, I find that preponderant evidence supports an onset of
petitioner’s left shoulder/deltoid pain after November 20, 2015.

       Petitioner has 90 days to file an expert report which relies on the facts as found in this
Ruling and complies with the Althen criteria. Should petitioner’s expert base his opinion on facts
as found by this Ruling, or the expert’s report will be disregarded. See Burns by Burns v. Sec’y of
Health & Human Servs., 3 F.3d 415, 417 (Fed. Cir. 1993).

       Accordingly, the following is ORDERED:




                                                  12
Case 1:17-vv-01124-UNJ Document 42 Filed 03/19/21 Page 13 of 13




By Thursday, April 8, 2021, petitioner shall file either an expert report that is based
on the onset as found herein, or a status report indicating how he intends to proceed.
Petitioner shall provide a copy of this Onset Ruling to each of his expert witnesses, and his
expert(s) shall rely on the timing of onset as I have found it in this Ruling. If petitioner is
unable to secure reports from his expert(s) based on the timing of onset as I have found it,
he shall file either a motion to dismiss, a joint stipulation for dismissal, or a motion for a
ruling on the record, all of which will result in the dismissal of his claim.

IT IS SO ORDERED.

                                               s/ Mindy Michaels Roth
                                               Mindy Michaels Roth
                                               Special Master




                                          13
